                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6                                                          CASE NO. 18-cv-01489-YGR
                                   7        IN RE INTEL CORPORATION SHAREHOLDER
                                            DERIVATIVE LITIGATION                             ORDER GRANTING STATE PLAINTIFFS’
                                   8                                                          MOTION TO INTERVENE
                                   9                                                          Re: Dkt. No. 58
                                  10

                                  11            Now before the Court is a motion, filed by proposed intervenor Joseph Tola, on behalf of

                                  12   the plaintiffs in In re Intel Corporation Shareholder Derivative Litigation, Case No. 18-CIV-
Northern District of California
 United States District Court




                                  13   00170 (Hon. Richard H. DuBois) (the “State Action”), for an order allowing the plaintiffs in the

                                  14   State Action (“State Plaintiffs”) to intervene in the above-captioned case (the “Federal Action”)

                                  15   pursuant to Federal Rule of Civil Procedure 24 for the sole purpose of filing a limited opposition

                                  16   to defendants’ and nominal defendant’s (together, “Federal Defendants”) request for dismissal

                                  17   with prejudice of this Federal Action, (see generally Dkt. Nos. 52, 56). (Dkt. No. 58 (“MTI”).)

                                  18   The Court finds it appropriate to take the motion under submission without oral argument. See

                                  19   Fed. R. Civ. P. 78(b); Civ. L.R. 7-1(b).1 For the reasons set forth below, the court GRANTS State

                                  20   Plaintiffs’ Motion to Intervene.2

                                  21   I.       BACKGROUND
                                  22            Similar shareholder derivative actions were filed on behalf of Intel Corporation (“Intel”) in

                                  23   federal and state court arising from certain security vulnerabilities affecting Intel chips. The first

                                  24   shareholder derivative complaint related to the State Action was filed on January 11, 2018,3 and

                                  25
                                                1
                                  26                The hearing on the motion, currently set for November 6, 2018, is hereby VACATED.
                                                2
                                  27            Because this Order decides State Plaintiffs’ motion to intervene, their motion for an
                                       order shortening time to have that motion heard (Dkt. No. 57 (“MST”)) is DENIED AS MOOT.
                                  28            3
                                                    The first state shareholder derivative action was subsequently consolidated with two
                                   1   the first shareholder derivative complaint pertaining to the Federal Action was filed on March 8,

                                   2   2018.4 State Plaintiffs assert claims against certain officers and directors of Intel, for, inter alia,

                                   3   breach of fiduciary duty, insider trading, and violations of California Corporations Code section

                                   4   25042. (See generally Exh. 1 to Declaration of Mark C. Molumphy ISO State Plaintiffs’ MTI

                                   5   (“Molumphy MTI Decl.”), Dkt. No. 58-2.) Plaintiffs in the Federal Action (“Federal Plaintiffs”)

                                   6   assert claims for breach of fiduciary duty, waste of corporate assets, and unjust enrichment, also

                                   7   against certain of Intel’s officers and directors. (See generally Verified Stockholder Derivative

                                   8   Complaint for Breach of Fiduciary Duty, Waste of Corporate Assets, and Unjust Enrichment

                                   9   (“Fed. Deriv. Compl.”), Dkt. No. 1-1.)

                                  10           On August 8, 2018, this Court granted, with leave to amend, a motion to dismiss the

                                  11   federal complaint for failure to plead demand futility. (Dkt. No. 44.) On August 24, 2018, the

                                  12   state court sustained a demurrer to the state complaint for failure to plead demand futility but
Northern District of California
 United States District Court




                                  13   granted State Plaintiffs leave to amend. (See Molumphy MTI Decl. Exh. 3, Dkt. No. 58-4.)

                                  14           The parties in the State Action subsequently stipulated to a one-month extension for the

                                  15   filing of an amended complaint, noting that “Plaintiffs’ counsel are currently in discussions with

                                  16   Intel’s counsel regarding the scope of a shareholder books and records demand, and Plaintiffs

                                  17   desire to resolve such issues prior to filing an amended complaint.” (See Molumphy MTI Decl.

                                  18   Exh. 4, Dkt. No. 58-5 at ECF p. 4.) The state court approved the stipulation, setting October 10,

                                  19   2018 as the deadline for State Plaintiffs to file an amended complaint. (Id.) Meanwhile, Federal

                                  20   Plaintiffs filed a notice of voluntary dismissal of the Federal Action without prejudice on

                                  21   September 14, 2018, in lieu of an amended consolidated complaint. (Dkt. No. 50.)

                                  22           On September 21, 2018, an Intel shareholder filed a petition for writ of mandate in the

                                  23   State Action, claiming that Intel had declined to provide an inspection of documents that had been

                                  24   requested pursuant to an inspection demand made by “State Plaintiffs, working with [the]

                                  25

                                  26
                                       other shareholder derivative actions in the state court.
                                  27           4
                                                 The first federal shareholder derivative action was subsequently consolidated with two
                                  28   other shareholder derivative actions in this court.

                                                                                           2
                                   1   shareholder.” (MTI at 6; see also generally Molumphy MTI Decl. Exh. 5.) In the meantime,

                                   2   Federal Defendants objected to the notice of voluntary dismissal, arguing that the dismissal of the

                                   3   Federal Action should instead be with prejudice pursuant to Federal Rule of Civil Procedure

                                   4   41(a)(1)(B). (Dkt. No. 52.) This Court subsequently ordered full briefing on the issues raised in

                                   5   Federal Defendants’ objection. (Dkt. Nos. 53, 55.)

                                   6          On October 2, 2018, the day after briefing was complete, State Plaintiffs filed the instant

                                   7   motion along with a motion for an order shortening time to have the motion to intervene heard.

                                   8   II.    LEGAL STANDARD
                                   9          To be entitled to intervention as of right, “(1) the motion must be timely; (2) the applicant

                                  10   must claim a significantly protectable interest relating to the property or transaction which is the

                                  11   subject of the action; (3) the applicant must be so situated that the disposition of the action may as

                                  12   a practical matter impair or impede its ability to protect that interest; and (4) the applicant’s
Northern District of California
 United States District Court




                                  13   interest must be inadequately represented by the parties to the action.” Wilderness Soc’y v. U.S.

                                  14   Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (internal quotation marks omitted). Courts

                                  15   considering Rule 24(a) motions are “guided primarily by practical and equitable considerations,

                                  16   and the requirements for intervention are broadly interpreted in favor of intervention.” United

                                  17   States v. Alisal Water Corp., 370 F.3d 915, 919 (9th Cir. 2004).

                                  18          Under the permissive intervention rule, “the court may permit anyone to intervene who:

                                  19   (A) is given a conditional right to intervene by a federal statute; or (B) has a claim or defense that

                                  20   shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1).

                                  21   “[P]ermissive intervention ‘requires (1) an independent ground for jurisdiction; (2) a timely

                                  22   motion; and (3) a common question of law and fact between the movant’s claim or defense and the

                                  23   main action.’” Freedom from Religion Found., Inc. v. Geithner, 644 F.3d 836, 843 (9th Cir. 2011)

                                  24   (quoting Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992)). “Even if an

                                  25   applicant satisfies those threshold requirements, the district court has discretion to deny permissive

                                  26   intervention.” Donnelly v. Glickman, 159 F.3d 405, 412 (9th Cir. 1998). “In exercising its

                                  27   discretion, the court must consider whether the intervention will unduly delay or prejudice the

                                  28   adjudication of the original parties’ rights.” Fed. R. Civ. P. 24(b)(3).
                                                                                          3
                                   1          When ruling on a motion to intervene, “[c]ourts are to take all well-pleaded, nonconclusory

                                   2   allegations in the motion to intervene . . . and declarations supporting the motion as true absent

                                   3   sham, frivolity or other objections.” Southwest Ctr. For Biological Diversity v. Berg, 268 F.3d

                                   4   810, 820 (9th Cir. 2001). “District courts may often be able to determine whether a prima facie

                                   5   case [justifying intervention] is made out by reference to the proposed intervenor’s papers alone;

                                   6   however, [courts are not] foreclose[d] [from] consider[ing] . . . the pleadings and affidavits of

                                   7   opponents to intervention . . . .” Id.

                                   8   III.    DISCUSSION
                                   9          State Plaintiffs contend that they should be permitted to intervene in the Federal Action by

                                  10   right pursuant to Federal Rule of Civil Procedure 24(a), or in the alternative, permissively

                                  11   pursuant to Rule 24(b). Because the Court finds that intervention by right is appropriate, the Court

                                  12   only discusses its reasoning under Rule 24(a).
Northern District of California
 United States District Court




                                  13          A.      Timeliness
                                  14          The determination as to whether a motion to intervene is timely is left to the court’s

                                  15   discretion. Dilks v. Aloha Airlines, 642 F.2d 1155, 1156 (9th Cir. 1981); see also Alisal Water

                                  16   Corp., 370 F.3d at 921. Courts weigh three factors in determining whether a motion to intervene

                                  17   is timely: “(1) the stage of the proceeding at which an applicant seeks to intervene; (2) the

                                  18   prejudice to other parties; and (3) the reason for and length of the delay.” Cal. Dep’t of Toxic

                                  19   Substances Control v. Commercial Realty Projects, Inc., 309 F.3d 1113, 1119 (9th Cir. 2002)

                                  20   (internal quotation marks omitted).

                                  21          Here, the Federal Action never advanced beyond the pleading stage, State Plaintiffs filed

                                  22   their motion “immediately” upon learning about Federal Defendants’ objection to Federal

                                  23   Plaintiffs’ dismissal without prejudice, and any delay (although it appears none exists) was

                                  24   reasonable under the circumstances and did not substantially prejudice the parties. (State

                                  25   Plaintiffs’ Reply ISO MST & MTI (“Reply”) at 11, Dkt. No. 62; see also Declaration of Mark C.

                                  26   Molumphy ISO MST ¶¶ 2–3.) That State Plaintiffs may have generally understood the preclusive

                                  27   effect in the State Action of a dismissal in the Federal Action does not mean that they

                                  28   contemplated that result absent a substantive ruling on the merits of Federal Plaintiffs’ claims.
                                                                                         4
                                   1   (See, e.g., Exh. 3 to Declaration of Maria Jhai ISO Opposition to State Plaintiffs’ MTI at 8, Dkt.

                                   2   No. 60-4 (“[If] the federal court find[s] that demand was not excused, it inevitably will produce an

                                   3   earlier preclusive judgment.”) (first emphasis supplied); id. at 10 (“[W]hen the demand futility

                                   4   issue is finally decided in federal court, the outcome will be binding immediately in [the state

                                   5   court] . . . .”) (emphasis supplied).) Indeed, the defendants in the State Action, who are

                                   6   represented by the same counsel as Federal Defendants, had agreed to an extended schedule

                                   7   regarding State Plaintiffs’ amended complaint and any corresponding demurrers.

                                   8          In light of the foregoing, the Court concludes that State Plaintiffs’ motion is timely under

                                   9   the circumstances.

                                  10          B.      Protectable Interest
                                  11          “Rule 24(a)(2) does not require a specific legal or equitable interest,” and it is “generally

                                  12   enough that the interest is protectable under some law, and that there is a relationship between the
Northern District of California
 United States District Court




                                  13   legally protected interest and the claims at issue.” Wilderness Soc’y, 630 F.3d at 1179 (internal

                                  14   quotation marks omitted). The relationship requirement is met “if the resolution of the plaintiff’s

                                  15   claims actually will affect the applicant.” Donnelly, 159 F.3d at 410. The “interest” test is not a

                                  16   clear-cut or bright-line rule, because “[n]o specific legal or equitable interest need be established.”

                                  17   Greene v. United States, 996 F.2d 973, 976 (9th Cir. 1993). Instead, the “interest” test directs

                                  18   courts to make a “practical, threshold inquiry,” and “is primarily a practical guide to disposing of

                                  19   lawsuits by involving as many apparently concerned persons as is compatible with efficiency and

                                  20   due process.” Id. at 976, 979 (internal quotation marks omitted); see also Cty. of Fresno v.

                                  21   Andrus, 622 F.2d 436, 438 (9th Cir. 1980).

                                  22          State Plaintiffs contend that they have a protectable interest in “ensuring that the derivative

                                  23   claims are not dismissed with prejudice in this action, which could bar the claims from being

                                  24   asserted [in state court] under principles of res judicata and collateral estoppel that Defendants

                                  25   contend are applicable here.” (Reply at 8.) Federal Defendants counter that “derivative plaintiffs

                                  26   have no interest in their claims because they purport to represent the corporation, which is the real

                                  27   party in interest.” (Opposition to State Plaintiffs’ MTI (“Opp.”) at 2, Dkt. No. 60). Federal

                                  28   Defendants do not persuade. That a derivative plaintiff’s claim belongs to the corporation, as
                                                                                          5
                                   1   indicated by the cases cited by Federal Defendants (see Opp. at 2–3), does not mean that the

                                   2   derivative plaintiff has no interest in the same. Indeed, as owners of the corporation, shareholders

                                   3   have an interest in recovering damages suffered by the corporation. Cf. Rothenberg v. Sec. Mgmt.

                                   4   Co., Inc., 667 F.2d 958, 960 n.3 (11th Cir. 1982) (noting that even though “[a] shareholder

                                   5   receives no direct benefit from a derivative suit . . . [,]a shareholder will benefit indirectly from the

                                   6   increase in stock value that results from the recovery”); Portnoy v. Kawecki Berylco Indus., Inc.,

                                   7   607 F.2d 765, 767 (7th Cir. 1979) (“The underlying rationale of [derivative actions] is that

                                   8   because a shareholder will receive at least an indirect benefit (in terms of increased shareholder

                                   9   equity) from any corporate recovery, he has an adequate interest in vigorously litigating the

                                  10   claim.”). The Court is thus persuaded by State Plaintiffs’ argument that “Intel and its shareholders

                                  11   have an interest in ensuring that the derivative claims are fully investigated and litigated on their

                                  12   merits to obtain the best possible recovery for Intel.” (Reply at 9 (emphasis in original).)
Northern District of California
 United States District Court




                                  13          Accordingly, State Plaintiffs have a legally protectable interest to support intervention.

                                  14          C.      Impairment of Interest
                                  15          “If an absentee would be substantially affected in a practical sense by the determination

                                  16   made in an action, he should, as a general rule, be entitled to intervene.” Berg, 268 F.3d at 822

                                  17   (quoting Fed. R. Civ. P. 24 advisory committee notes) (alteration omitted). There is no

                                  18   requirement that the party seeking to intervene show “an absolute certainty” that its interests will

                                  19   be impaired in support of its request. Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647

                                  20   F.3d 893, 900 (9th Cir. 2011).

                                  21          State Plaintiffs contend that “[i]ntervention is necessary to ensure that the dismissal of the

                                  22   derivative suit is in the best interests of the corporation and the absent stockholders and to protect

                                  23   against prejudice to the corporation from discontinuance of a derivative suit . . . .” (Reply at 9

                                  24   (internal quotation marks omitted)). They note that “State Plaintiffs assert broader claims and

                                  25   remedies than the claims asserted in the Federal Action” and maintain that “with the benefit of an

                                  26   inspection demand, [they] will be better able to defeat pleading challenges directed at demand

                                  27   futility.” (MTI at 9.) Against this backdrop, State Plaintiffs argue that if the Federal Action is

                                  28   dismissed with prejudice, Intel and its shareholders will be substantially affected as the derivative
                                                                                          6
                                   1   claims may be “preclude[d], bar[red] or forever extinguish[ed].” (Reply at 9.)

                                   2           The Court is persuaded that that the disposition of the Federal Action with prejudice may

                                   3   impair or impede State Plaintiffs’ ability to protect their and Intel’s interests and finds that this

                                   4   requirement for intervention is satisfied.

                                   5           D.      Inadequate Representation
                                   6           In evaluating the adequacy of representation, courts consider three factors: “(1) whether

                                   7   the interest of a present party is such that it will undoubtedly make all of a proposed intervenor’s

                                   8   arguments; (2) whether the present party is capable and willing to make such arguments; and (3)

                                   9   whether a proposed intervenor would offer any necessary elements to the proceeding that other

                                  10   parties would neglect.” Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). “The ‘most

                                  11   important factor’ in assessing the adequacy of representation is ‘how the interest compares with

                                  12   the interests of existing parties.”” Citizens for Balances Use, 647 F.3d at 898 (quoting Arakaki,
Northern District of California
 United States District Court




                                  13   324 F.3d at 1086). “If an applicant for intervention and an existing party share the same ultimate

                                  14   objective, a presumption of adequacy of representation arises[,]” which can be rebutted by “a

                                  15   ‘compelling showing’ of inadequacy of representation.” Id. (quoting Arakaki, 324 F.3d at 1086).

                                  16           State Plaintiffs contend that Federal Plaintiffs did not assert the same scope of claims that

                                  17   were asserted in the State Action and that their dismissal of the case demonstrates that Federal

                                  18   Plaintiffs are not willing to assert the same claims. In addition, State Plaintiffs argue that

                                  19   intervention will allow the Court to consider arguments that Federal Plaintiffs may “choose not to

                                  20   pursue or neglect as to impact of dismissal.” (MTI at 8.) Federal Defendants respond that while

                                  21   Federal Plaintiffs’ complaint lacks an express insider trading cause of action, it is nevertheless

                                  22   “replete with insider-trading allegations.” (Opp. at 4.) However, any facts in the complaint that

                                  23   may constitute insider trading are included as part of a breach of fiduciary duty cause of action,

                                  24   which is distinct from an insider trading cause of action. (See generally Fed. Deriv. Compl.)

                                  25   Federal Defendants additionally argue that State Plaintiffs’ “critici[sm]” of Federal Plaintiffs’

                                  26   “tactical decisions” does not render Federal Plaintiffs inadequate. (Opp at 4.) While the Court

                                  27   agrees as a general matter that disagreement as to litigation strategy would not be a sufficient basis

                                  28   to find Federal Plaintiffs inadequate, it disagrees that State Plaintiffs seek intervention because
                                                                                           7
                                   1   they “believe they can litigate better on Intel’s behalf” or “disagree with decisions by plaintiffs

                                   2   who filed in federal court.” (Opp. at 3, 1.) Rather, State Plaintiffs seek to protect the interests of

                                   3   Intel and its shareholders in ensuring that the derivative claims are fully investigated and litigated

                                   4   on their merits to obtain the best possible recovery for Intel. (See supra at 5.) This represents

                                   5   more than mere difference in litigation strategy, namely the fundamentally different points of view

                                   6   between State Plaintiffs and Federal Plaintiffs on the litigation as a whole.5

                                   7          Accordingly, the Court finds that the fourth element for intervention as of right is satisfied.

                                   8   IV.    CONCLUSION
                                   9          Based on the foregoing, the Court finds that State Plaintiffs have met the requirements for

                                  10   intervention as a matter of right and GRANTS the motion to intervene for the “sole purpose of

                                  11   filing a limited opposition to [Federal Defendants’] request for dismissal with prejudice of this

                                  12   Federal Action[.]” (MTI at 2 (emphasis supplied).) This grant does not extend to any attempt to
Northern District of California
 United States District Court




                                  13   seek affirmative relief, such as a stay of the Federal Action. State Plaintiffs must file their

                                  14   opposition no later than Friday, November 16, 2018. Federal Defendants’ response thereto shall

                                  15   be due no later than Friday, November 30, 2018. Each brief shall not exceed twelve (12) pages.

                                  16   Once briefing is complete, to the extent necessary, the Court may set a hearing at which the parties

                                  17   in the Federal Action and State Plaintiffs would be heard on their respective positions regarding

                                  18   the dismissal of the Federal Action.

                                  19          This Order terminates Docket Numbers 57 and 58.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: November 2, 2018
                                                                                                   YVONNE GONZALEZ ROGERS
                                  23                                                          UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25          5
                                                Federal Defendants’ cited cases are distinguishable in this regard as none involves a
                                  26   voluntary dismissal that threatened the derivative claims from being pursued. (See Opp. at 4–5.)

                                  27           As for Federal Defendants’ argument that “[t]he writ action is only a means of forestalling
                                       final dismissal of the [S]tate [A]ction,” (Opp. at 5), it is speculative and the Court does not
                                  28   consider it.

                                                                                          8
